                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THOMAS E. MAXWELL,

       Plaintiff,

v.                                                         No. 2:18-cv-00824-WJ-SMV

MARK T. ESPER, in
His Official Capacity as
SECRETARY OF THE ARMY,

       Defendant.

     ORDER ON PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE SECOND AMENDED COMPLAINT

       THIS MATTER having come before the Court on the Plaintiff’s Motion for Extension of

Time to file his Second Amended Complaint, and the Court having reviewed said Motion, and

noting that it is unopposed, FINDS that the Motion is well taken and should be grated.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff shall have

through and including December 3, 2019 to file his Second Amended Complaint.




                                     ____________________________________________________
                                     U.S. MAGISTRATE JUDGE STEPHAN M. VIDMAR
Submitted by:
CARRILLO LAW FIRM, P.C.


 /s/ Raúl A. Carrillo, Jr.____
Raúl A. Carrillo, Jr. (NM Bar No. 5600)
P.O. Box 457
Las Cruces, NM 88004-0457
Tel: 575/647-3200
Fax: 575/647-1463
raul@carrillolaw.org
Attorney for Plaintiff

APPROVED BY:

Approved via email on December 2, 2019
Christopher F. Jeu
U.S. Attorney's Office
Post Office Box 607
Albuquerque, NM 87103
Tel: 505/224-1458
Fax: 505/346-7296
christopher.jeu@usdoj.gov
Attorney for Defendant




                                          2
